NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUL 28 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

OUDREE S. ELLIS,                                No. 20-55064

                Plaintiff-Appellant,            D.C. No. 8:19-cv-02258-DOC-JDE

 v.
                                                MEMORANDUM*
EISENMAN FAMILY TRUST; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                      for the Central District of California
                    David O. Carter, District Judge, Presiding

                             Submitted July 19, 2021**

Before:      SCHROEDER, SILVERMAN, and MURGUIA, Circuit Judges.

      Oudree S. Ellis appeals pro se from the district court’s judgment dismissing

her action alleging race discrimination under the Fair Housing Act and other

federal and state law claims. We have jurisdiction under 28 U.S.C. § 1291. We

affirm.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      The district court did not err by concluding that the stipulation entered

between the parties in the unlawful detainer action was a settlement of the parties’

dispute and preclusive of this action.

      The district court did not abuse its discretion by denying Ellis’s motion to

alter or amend the judgment under Federal Rule of Civil Procedure 59(e) because

Ellis failed to demonstrate any basis for relief. See Sch. Dist. No. 1J, Multnomah

County, Or. v. ACandS, Inc., 5 F.3d 1255, 1262-63 (9th Cir. 1993) (setting forth

standard of review and grounds for relief under Rule 59(e)).

      AFFIRMED.




                                          2                                   20-55064